EXHIBIT 1 NEXEN 401(K) SAVINGS AND PENSION PLAN EXHIBIT 1 to Annual Report on Form 11-K CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the incorporation of our reports included in this Form 11-K into the Company’s previously filed Registration Statement File No. 33-28346, 33-79666 and 333-118019.It should be noted that we have not audited any financial statements of the Nexen 401(k) Savings and Pension Plan subsequent to December 31, 2011, or performed any audit procedure subsequent to the date of our report. /s/ WEAVER AND TIDWELL, L.L.P. WEAVER AND TIDWELL, L.L.P. Dallas, Texas June 13, 2012 AN INDEPENDENT MEMBER OF BAKER TILLY INTERNATIONAL WEAVER AND TIDWELL LLP CERTIFIED PUBLIC ACCOUNTANTS AND CONSULTANTS WWW.WEAVERLLP.COM DALLAS 12, SUITE 1400, DALLAS, TX 75251 P: (972) 490 1970 F: (972) 702 8321
